Filed 7/26/21 Kristina B. v. Fisher CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



 KRISTINA B.,                                                 B304878

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No.
           v.                                                 18STCV09736)

 NOEL FISHER,

           Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Dennis J. Landin, Judge. Affirmed.
     Noel Fisher, in pro. per., for Defendant and Appellant.
     Venable, William J. Briggs II, Matthew M. Gurvitz and
Bryan J. Weintrop for Plaintiff and Respondent.
      Respondent Kristina B. brought an action against
appellant Noel Fisher, an established music producer and
songwriter, on December 27, 2018, for assault and battery, sexual
battery, sexual harassment, gender violence, and infliction of
emotional distress. These torts were alleged to have occurred
between January 2017 and May 2018. After attempts at personal
service were unsuccessful, the court issued an order for service by
publication on May 10, 2019. Appellant’s default was entered on
July 24, 2019. The court entered judgment for $15,130,906.74 on
September 24, 2019.
      Appellant, in propria persona, filed a motion to set aside
the default judgment on October 30, 2019. This motion was
denied on January 9, 2020, without prejudice, the court noting
that counsel who had appeared at the hearing for appellant
intended to file a new motion to set aside the default.
      A second motion to set aside the default was filed by
appellant’s counsel on January 23, 2020. This motion was also
denied. A timely appeal followed. We affirm.
       I. A restraining order and the reaction thereto
      A temporary restraining order naming appellant as the
restrained person and respondent as the protected person was
issued on May 8, 2018.
      This event was significant for three reasons. First, it
marked the end of the relationship between respondent and
appellant that had begun in December 2016. Second, it spelled
the beginning of appellant’s troubles with the music recording
industry. Third, it resulted in appellant being evicted from his
residence in Santa Clarita and caused him to leave California for
a while. This impacted on attempts to serve him with process
when respondent’s complaint was filed.




                                2
       Appellant has admitted that this restraining order, and
another restraining order obtained by another individual with
claims similar to respondent’s, damaged his career and business
to the point that “[r]ecord labels and artists stopped working with
me after the allegations surfaced in May 2018.” Appellant
acknowledged in his declaration supporting the motion to set
aside the default that he “did leave Los Angeles for certain
periods of time to get away from all the chatter concerning the
allegations [of the requests for restraining orders].” In another
declaration appellant stated he was away from Los Angeles in
May and June 2018.
                         II. The complaint
       The complaint, filed on December 27, 2018, alleges that
respondent had a burgeoning career as a model when she met
appellant who, as a well known musical producer and artist,
promised musical stardom for her with him as the guiding light
of that career. Although appellant raped respondent on a joint
trip to Miami, respondent managed to begin recording under a
production deal generated by appellant. Nonetheless, the sexual,
emotional, and physical abuse continued from January 2017 to
May 2018, with six more rapes and a great deal of emotional and
physical abuse, with respondent increasingly dependent on
appellant for the basic necessities of life. This continued until
respondent’s sister appeared on the scene in May 2018 and took
charge, taking respondent first to the hospital and then to the
police to report the rapes and abuse.
       The complaint sought damages in an unspecified amount,
statutory damages under Civil Code section 52 (denial of civil
rights or discrimination; damages), and punitive damages in an
unspecified amount.




                                 3
            III. Attempts at service of the complaint
      The complaint made the news immediately. On
December 28, 2018, Billboard Web site (Billboard) published a
lengthy article. (Kaufman, Aspiring Singer Files Sexual Assault
Lawsuit Against Hip-Hop Producer Noel ‘Detail’ Fisher (Dec. 28,
2018) Billboard.com  [as of July 26, 2021], archived at
.) Digital Music News followed
suit with a like article on December 31, 2018. (Sanchez, Noel
‘Detail’ Fisher’s Alleged Sexual and Emotional Abuse Detailed
(Dec. 31, 2018) DigitalMusicNews.com  [as of July 26, 2021], archived at
.) Respondent submitted the
results of a “Google” search in December 2019 that reported links
to these and other articles about respondent’s lawsuit against
appellant.
      Randall R. Petee, a private investigator retained by
respondent’s attorney, had successfully personally served
appellant at his residence with the restraining order on June 9,
2018.
      Petee attempted to serve appellant with the complaint at
his residence on December 28, 2018, but found that appellant had
moved away. Petee thereafter located where appellant’s brother
was living but was unable to make contact with him or appellant.
Petee then searched data bases for property records in Southern
California counties but was unable to find any information about
appellant. Petee searched Internet and social media sites,
learned that appellant had been in Los Angeles County on




                               4
various occasions, but was unable to obtain an address or any
information about appellant’s whereabouts. Appellant had not
left a forwarding address with the United States Postal Service.
Petee was unable to effect personal service on appellant.
       As noted, an order for publication was issued on May 10,
2019.
         IV. Respondent’s showing regarding damages
       Respondent requested the entry of default and default
judgment on July 24, 2019.
       As part of her submissions in support of the request,
respondent detailed the damages that she was seeking.
       Respondent sought $2.5 million for pain and suffering and
$2.5 million for emotional distress damages. In support of these
claims, respondent contended that appellant’s “violent rapes and
beatings placed [her] in a state of constant fear, further
magnified by Fisher’s constant threats and aggressive tirades.”
Respondent states that she has been diagnosed with
posttraumatic stress disorder, anxiety, and depression. Among
other like cases, respondent cited Janice H. v. 696 North
Robertson, LLC (2016) 1 Cal.App.5th 586, where the jury
returned verdicts of $1.25 million for past noneconomic loss and
$4.1 million in future noneconomic loss for a rape that lasted five
minutes. (Id. at pp. 591–592.) The Court of Appeal rejected the
contention that this award was excessive. (Id. at pp. 601–604.)
       Respondent also sought special damages for past and
future therapy, respectively $36,835 and $90,825. She attended
an intensive rehabilitation program for five weeks in 2018 at a
cost of $33,160. She states that appellant’s “horrific behavior has
shattered [her] world and [she] anticipates attending therapy for
the foreseeable future.” She asked for therapy expenses for the




                                 5
next 14 years at $150 per session or an average of $525 per
month. She asked for $2,520.51 in interest for past medical
expenses.
       After stating the familiar jurisprudence governing punitive
damage awards, respondent sought $10 million in exemplary
damages. She noted the case law that single-digit multipliers are
likely to comport with due process. (Bullock v. Philip Morris
USA, Inc. (2011) 198 Cal.App.4th 543, 563.) Since appellant’s
default foreclosed discovery as to his net worth, respondent
submitted that appellant has a high earning potential from
royalties of 163 songs registered with Broadcast Music, with
some songs rendered by Beyoncé that were on Billboard’s Hot 100
Chart for 20 weeks, one of them topping out at No. 2.
          V. The judgment and the assignment order
       As noted, judgment for $15,130,906.74 was entered on
September 24, 2019.
       On October 10, 2019, the court entered an order assigning
to respondent all of appellant’s interests in copyrights, royalties,
commissions, and other revenue from Sony/ATV Music
Publishing, Broadcast Music, Sound Exchange, Universal Music
Group, Detail Music, Joseph Trail, Ooh Trae, John R. Road, and
Boonk Gang until such time as the judgment is fully satisfied.
The order restrains appellant and his agents from diverting the
aforesaid interests except as necessary to satisfy the judgment.
       Predictably, this order drew the first sign of life from
appellant1 by way of the motion to set aside the default, which he
filed in propria persona on October 30, 2019.

____________________________________________________________
      1 Respondent  states that appellant did not appear for the
hearing on the restraining order.




                                 6
       VI. The first motion to set aside the default
       The motion to set aside the default filed in propria persona
by appellant was a handwritten document consisting of two
pages. The sole ground asserted in the motion was that “[b]ased
on [California Rules of Court,] Rule 473.58 Service of Summons
did not give Actual Notice in time to defend.” Respondent filed
an opposition to the motion. The reply to the opposition was also
filed in propria persona but it appears to have been prepared by
the lawyer who eventually represented appellant in the second
motion to set aside the default.
       The reply was supported by a declaration by appellant
under penalty of perjury. In that declaration, appellant denied
having avoided service and stated that he had been “homeless
and couch surfing for a period of time” after he had been evicted
from his home. He stated that he learned about the complaint
only in October 2019 when a friend told him that he had read
about the $15 million judgment in a magazine. The reply simply
repeated the averments of appellant’s declaration.
       Prior to the hearing on this motion, respondent filed a
request that the court take judicial notice of the declaration
under penalty of perjury by appellant filed in another case, Janae
Knox v. Noel Fisher et al. (Super. Ct. L.A. County, 2020, No.
BC710221) (hereafter the Knox declaration).
       In the Knox declaration appellant states that he had three
Grammy Award nominations and had won that award once.
Appellant goes on to state that two restraining orders that were
issued in May 2018 (one of them being respondent’s) were picked
up by the press (e.g., TMZ and Rolling Stone) and widely
disseminated, which effectively ruined his career. He confessed
he did not know “how to handle the situation so I ran. I left Los




                                 7
Angeles area sometime between May and June 2018.”
“Beginning in June 2018 and continuing throughout 2018, I was
homeless and sleeping either behind a warehouse in the Castaic
Lake area or on a couch in the living room of any one who would
let me in.”
       Attorney Muammar Reed appeared for appellant at the
hearing of the motion to set aside the default. The motion was
denied without prejudice. The minute order states that
“[d]efense counsel states he wishes to proceed with a new Motion
to Set Aside/Vacate Default. Counsel is directed to reserve the
first available date on the Court’s reservation system then
contact the staff of Department 51 to advance it.” Notice of the
ruling was served on January 9, 2020.
       VII. The second motion to set aside the default
       This motion was prepared by Attorney Reed and it was
filed on January 23, 2020. The motion relied on Code of Civil
Procedure sections 473.5 (motion to set aside default) and 473,
subdivision (b) (relief from order due to mistake, inadvertence or
excusable neglect). However, this motion did not add anything
new that was of any consequence.
       Noting that appellant had been evicted from his home in
“early to mid-2018,” the motion contended, as had the reply to the
first motion, that appellant had been homeless during the time
efforts were made to serve the complaint. The motion denied
that appellant had been avoiding services and stated that
appellant did not know of the filing of the complaint. Appellant’s
declaration in support of this motion repeated his earlier
disclaimers and went on to state: “I did not read any articles or
publications about me that were written after the lawsuit was




                                8
filed on December 27, [2018] or before learning of the default
judgment sometime in October 2019.”
       In denying this motion, the court found that the second
motion, as a motion for reconsideration, was not timely in that it
was not filed within 10 days of notice of entry of the denial order.
The court then noted that all of the facts set forth in the second
motion appear to have been known to appellant at the time he
filed the first motion, meaning that nothing new had been
presented in the second motion. The court closed by finding that
there was “convincing circumstantial evidence that [appellant]
willfully evaded service of the complaint and that he did have
actual knowledge of the action in time to defend against it.”
                             DISCUSSION
       I. WE DEEM THE SECOND MOTION TO BE TIMELY
       The record is ambiguous on whether leave was given for
the filing of a second motion to set aside the default. It is
possible to interpret the court’s minute order of January 9, 2020,
as giving newly retained counsel, who appeared for appellant in
the hearing on the first motion, leave to file a second motion
without regard to the first motion, which had been filed in
propria persona by appellant. Giving appellant and his counsel
the benefit of a doubt, we deem the second motion to have been
timely and filed with leave of court and not subject to the 10-day
limitation on motions for reconsideration.
        II. PUBLICATION IN THE LOS ANGELES DAILY
            JOURNAL WAS LEGALLY EFFECTIVE
       Appellant contends that publication in the Los Angeles
Daily Journal (June 12, 2019) was not likely to give him actual
notice. Appellant claims that Variety or Billboard are of wider




                                 9
circulation than the Los Angeles Daily Journal and would have
been more apt to give him actual notice.
       The statutory standard for publication is a newspaper
published in this state “that is most likely to give actual notice to
the party to be served.” (Code Civ. Proc., § 415.50, subd. (b).)
The Los Angeles Daily Journal has been held to be newspaper
that meets this standard. (Giorgio v. Synergy Management
Group, LLC (2014) 231 Cal.App.4th 241, 245, 249.) We see no
reason to revise this conclusion. Appellant is a sophisticated
businessman, in addition to being a recording artist, who
understands the function of legal newspapers like the Los
Angeles Daily Journal. It is not the circulation alone that is
determinative. The specialization and function of a legal
newspaper like the Los Angeles Daily Journal is, among other
things, to publish legal notices, which makes it the proper vehicle
for publication of service.
       It is interesting that appellant touts Billboard as superior
to the Los Angeles Daily Journal. As we have noted, Billboard
was one of the publications that ran a story on respondent’s
action the day after it was filed. With appellant’s interests and
ties to the music world, the story was difficult to miss.
       Appellant also faults respondent for not mailing him a copy
of the summons and complaint. Appellant is right that this must
be done but only if the “address is ascertained before expiration
of the time prescribed for publication of the summons.” (Code
Civ. Proc., § 415.50, subd. (b).) The problem was that appellant
disappeared after respondent’s complaint was filed, leaving no
forwarding address with anyone, including the United States
Postal Service.




                                 10
       III. THE PUBLICATION INCLUDED A SEPARATE
             STATEMENT OF DAMAGES
       Appellant contends that when service is effected by
publication, a separate statement of damages must be published
in the same manner as service of summons. Appellant is right.
(Code Civ. Proc., § 425.11, subd. (d)(1).) Appellant appears to be
unaware of the fact that that is exactly what was done in this
case.
       Appellant also states that the amount of exemplary
damages should not be alleged in a complaint. As before,
appellant seems to have missed that respondent’s complaint did
not allege the amount of punitive damages sought.
       After these two false starts, appellant sandwiched into the
text of this argument about the publication of statements of
damages the argument that the $10 million awarded as punitive
damages was excessive and not supported by the evidence.
       There are two reasons why we disregard this argument.
First, appellant’s procedural rights were cut off by the entry of
the default, which means that appellant cannot contest the
merits of the case, which includes contesting the amount of
punitive damages awarded. (See Steven M. Garber & Associates
v. Eskandarian (2007) 150 Cal.App.4th 813, 823.) Second, a
judgment by default operates as an admission of matters well
pleaded in the complaint. (Brown v. Brown (1915) 170 Cal. 1, 5.)
This means that respondent’s entitlement or punitive damages is
no longer an open issue. It is also true that the manner in which
appellant made this argument violates the California Rules of
Court, rule 8.204 (a)(1)(B), which requires each argument to be
stated under a separate heading. The claim that the punitive




                                11
damages awarded were excessive should have been stated under
its own heading.
      While we disregard appellant’s argument, we note the
principle that single-digit ratios between compensatory and
exemplary damages are preferred in determining whether the
punitive damages have a reasonable relationship to
compensatory damages. (See Bullock v. Philip Morris USA, Inc.,
supra, 198 Cal.App.4th at pp. 563, 565.) A multiplier of two is in
the low single digits.
      IV. THE COURT DID NOT ERR IN REQUIRING
            APPELLANT TO PRODUCE EVIDENCE THAT
            HE WAS UNAWARE OF THE FILING OF THE
            COMPLAINT
      Appellant contends that the court improperly imposed on
him the burden of proving that he was unaware of the filing of
the complaint.
      Since it was appellant who filed the motion to set aside the
default, it was appellant who had the burden of producing
evidence to support the motion. (Evid. Code. § 110.)2 This was
not the burden of proof.3 “The burden of producing evidence as to
a particular fact is on the party against whom a finding on that
fact would be required in the absence of further evidence.”
(Evid. Code, § 550, subd. (a).) Unless appellant produced

____________________________________________________________
      2“  ‘Burden of producing evidence’ means the obligation of a
party to introduce evidence sufficient to avoid a ruling against
him on the issue.” (Evid. Code, § 110.)

      3 “ ‘Burden of proof’ means the obligation of a party to
establish by evidence a requisite degree of belief concerning a fact
in the mind of the trier of fact or the court.” (Evid. Code, § 115.)




                                12
evidence that he did not know about the filing of the complaint,
an adverse finding on that fact would have been required. Thus,
he had the burden of producing evidence on that issue.
      V. THERE WAS SUBSTANTIAL EVIDENCE THAT
          APPELLANT WILLFULLY EVADED SERVICE
      The trial court ruled that there was circumstantial
evidence that appellant willfully evaded service of the complaint
and that he had actual knowledge of the action in time to defend
against it.
      We agree with this finding. Respondent’s complaint
received immediate and widespread publicity in publications with
which appellant was without doubt very familiar. (His express
denial that he read about the complaint in these publications is
not credible.) In any event, the most convincing indication that
appellant was well aware of the complaint is that he completely
disappeared from the scene after December 2018. Given his
wide-ranging presence in the recording industry, it must have
taken considerable effort on his part during the first months of
2019 to obliterate all signs of his presence in Los Angeles. Until
the order of publication issued in May 2019, the process server
was unable to find any trace of a residence, although he did
detect signs that appellant was, at least from time to time,
present in this city.




                               13
                        DISPOSITION
     The order is affirmed. Respondent is to recover her costs
on appeal.
           NOT TO BE PUBLISHED.




                                         LUI, P. J.
We concur:




     CHAVEZ, J.




     HOFFSTADT, J.




                               14